Exhibit 10.1
 
Noted Environmental Investor Joins ThermoEnergy Board
 
David Gelbaum, noted environmental investor and Trustee of Quercus Trust Fund,
Has Been Named to the Board of Directors of ThermoEnergy Corporation
 
Shawn Hughes, ThermoEnergy President and COO of ThermoEnergy’s Castion Water
Division, Was Also Been Named to the Board.
 
Los Angeles Attorney, Joseph Bartlett, Has Been Named to the Company’s Advisory
Board of Directors
 
LITTLE ROCK, Ark. September 12, 2008 /PRNewswire-FirstCall/ -- ThermoEnergy
Corporation (NASDAQ OTC:TMEN) a diversified technologies company engaged in the
worldwide commercialization of patented and/or proprietary municipal and
industrial wastewater treatment and power generation technologies, today
announced that David Gelbaum, was joining the Company’s Board of Directors. In
addition, Shawn Hughes, President and Chief Operating Officer of Castion,
ThermoEnergy’s Water Division, was also named to the board of directors. Los
Angeles attorney, Joseph Bartlett, will be joining the Company’s Board of
Advisors.
 
"We are extremely pleased that Mr. Gelbaum agreed to come on the board of
ThermoEnergy,” said Dennis C. Cossey, ThermoEnergy’s Chairman and CEO.”With his
highly successful, thirty-six year career in the finance and investment banking
industry, Mr. Gelbaum represents a tremendous resource for the ThermoEnergy
management team as the Company seeks to maximize its market advantages in the
rapidly expanding clean water and clean energy industries, said Dennis C.
Cossey, ThermoEnergy’s CEO.
 
Shawn Hughes joined ThermoEnergy in June of 2007 as President and was named
Chief Operating Officer of Castion Corporation shortly after its acquisition in
July of last year. “Shawn has done a tremendous job for the Company in
strengthening the infrastructure of our Water division,” said Cossey, “Shawn,
working closely with key Castion personnel, has now positioned Castion to
maximize market opportunities using the Company’s key clean water technologies.”
 
Joseph Bartlett, is a Los Angeles based attorney specializing in financing,
mergers, acquisitions and compliance with public and private securities laws. He
has extensive experience advising boards of directors as to their fiduciary and
other obligations. He also serves as counsel to The Quercus Trust.”We have been
working with Joe since December of 2007, and his professional background attests
to his value as an advisor to the Company and its Board of Directors,” said
Andrew Melton, EVP and Chief Financial Officer at ThermoEnergy.
 
1

--------------------------------------------------------------------------------


 
About ThermoEnergy:
 
ThermoEnergy is an integrated technologies company engaged in the worldwide
commercialization of patented and/or proprietary municipal and industrial
wastewater treatment and power generation technologies. The wastewater treatment
technologies are consolidated in its subsidiary, CASTion Corporation
("CASTion"), a fast growing developer and manufacturer of innovative,
custom-designed wastewater treatment and chemical recovery systems for
industrial and municipal clients. The systems are unique because they meet
environmental regulations while providing a rapid return on investment by
recovering and reusing expensive feedstocks, reducing contaminated wastewater
discharge and reusing wastewater in process operations. CASTion's wastewater
systems are currently being used such industries as aerospace, food processing,
metal finishing, petro-chemical, refineries, pulp & paper, heavy manufacturing
and municipal wastewater. The Company designs, assembles and ships its waste
water treatment systems from a 20,000 square foot manufacturing facility located
in Worcester, Massachusetts. The power generation technologies are consolidated
in a subsidiary, ThermoEnergy Power Systems, LLC ("TEPS"). The economic and
environmental matrix of the Company's technologies represents a paradigm shift
in key infrastructure industries. The Company currently has offices in Little
Rock, AR, Hudson, MA, and New York, NY. Additional information on the Company
and its technologies can be found on its website at
http://www.thermoenergy.com/, or http://www.castion.com/ for wastewater
treatment specific information.
 
THIS PRESS RELEASE INCLUDES STATEMENTS THAT MAY CONSTITUTE "FORWARD LOOKING"
STATEMENTS, USUALLY CONTAINING THE WORD "BELIEVE", "ESTIMATE", "PROJECT",
"EXPECT" OR SIMILAR EXPRESSIONS. FORWARD LOOKING STATEMENTS INHERENTLY INVOLVE
RISKS AND UNCERTAINTIES THAT COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY
FROM THE FORWARD LOOKING STATEMENTS. FACTORS THAT WOULD CAUSE OR CONTRIBUTE TO
SUCH DIFFERENCES INCLUDE, BUT ARE NOT LIMITED TO, CONTINUED ACCEPTANCE OF THE
COMPANY'S PRODUCTS AND SERVICES IN THE MARKETPLACE, COMPETITIVE FACTORS, CHANGES
IN REGULATORY ENVIRONMENTS AND OTHER RISKS DETAILED IN THE COMPANY'S PERIODIC
REPORT FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION. BY MAKING THESE
FORWARD LOOKING STATEMENTS, THE COMPANY UNDERTAKES NO OBLIGATION TO UPDATE THESE
STATEMENTS FOR REVISIONS OR CHANGES.
 
Contact:
 
ThermoEnergy Corporation, Andrew Melton, EVP/CFO (501) 376-6477
 
Alliance Advisors, LLC Alan Sheinwald, President (914) 669-0222 
 
DATASOURCE: ThermoEnergy Corporation
 
Web site: http://www.thermoenergy.com/
 
http://www.castion.com/
 
2

--------------------------------------------------------------------------------



